UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6151


ABDULLAH AL-AMIN, a/k/a Harry Courtney,

                Plaintiff - Appellant,

          v.

HANCECROTH, Dr., Orthopedic Surgen; THOMPSON, Dr., M.D.,
Lunenburg Correctional Center; EZIBO, Dr., Greensville
Correctional   Center    (1994);    KENDRICKS,   Dr.,  M.D.,
Greensville Correctional Center; OFOGH, Dr., M.D., Lunenburg
Correctional Center; CASWELL, Dr., M.D., University of
Virginia, Health Systems Radiology Department; KAUSHIK, Dr.,
M.D., Lunenburg Correctional Center; KONA, Dr., M.D.,
Lunenburg Correctional Center (2002); HARVARD STEPHENS, Dr.,
Head Physician, Virginia Department of Corrections; KEITH
DAVIS,   Warden,   Deerfield    Correctional   Center;  FRED
SCHILLING, Director Health Services, Virginia Department of
Corrections; BENITA BADGETTE, RN, Health Administrator,
Deerfield Correctional Center; OMEZIE AJUMOBI, Dr., M.D.,
Deerfield Correctional Center (2007-2009),

                Defendants - Appellees,

          and

UNKNOWN, Head Nurse from 1986-1991, Nottoway Correctional
Center,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00859-HEH)


Submitted:   March 10, 2015                 Decided:   April 2, 2015
Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdullah Al-Amin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Abdullah Al-Amin seeks to appeal the district court’s order

accepting        the     recommendation       of         the    magistrate      judge     and

dismissing his complaint brought under 42 U.S.C. § 1983.                                    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties         are   accorded    30       days    after      the   entry     of    the

district        court’s      final   judgment      or     order     to   note   an   appeal,

unless the district court extends or reopens the appeal period.

Fed.       R.   App.    P.   4(a)(1)(A),      (a)(5),          (a)(6).     “[T]he     timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”           Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

September 11, 2013.             The notice of appeal was filed on January

16, 2015. *        Because Al-Amin failed to file a timely notice of

appeal or to timely obtain an extension or reopening of the

appeal period, we dismiss the appeal.                      We deny the motion for an

injunction        pending      appeal   as    moot.            We   dispense    with      oral

argument because the facts and legal contentions are adequately




       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.



                                              3
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  4